Citation Nr: 1243709	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-34 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.      

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.      

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In the December 2008 rating decision, the RO granted service connection for diabetes mellitus and awarded a 20 percent disability rating, effective August 6, 2008.  The RO also granted service connection for peripheral neuropathy affecting the left and right lower extremities and awarded separate 10 percent ratings for each extremity, effective August 6, 2008.  

In February 2009, the Veteran submitted a notice of disagreement as to the propriety of the initially assigned ratings, after which a statement of the case was issued.  Thereafter, the Veteran submitted a substantive appeal, via VA Form 9, wherein he limited his appeal to the issues of entitlement to increased ratings for his service-connected peripheral neuropathy disabilities.  As such, the only issues remaining on appeal are entitlement to higher initial ratings for his peripheral neuropathy affecting the left and right lower extremities, as reflected on the first page of this decision.  

Relevant to the issue of entitlement to TDIU, when evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran has contended that he cannot hold a job due to his peripheral neuropathy. See statements from the Veteran dated May and September 2009.  Therefore, the issue of entitlement to a TDIU has been raised and, therefore, it is included on the first page of this decision.  

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right lower extremity peripheral neuropathy more nearly approximates moderate incomplete paralysis of the affected nerve and is manifested by complaints of numbness, tingling, and pain; objective evidence of decreased sensation to light touch, pin prick, touch, and monofilament testing, and distal weakness; and functional impairment resulting in difficulty standing and walking, without evidence of a severe or diffuse sensory or functional impairment, foot drop, slight droop of first phalanges of all toes, an inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, or anesthesia covers entire dorsum of foot and toes.  

2.  For the entire appeal period, the Veteran's left lower extremity peripheral neuropathy more nearly approximates moderate incomplete paralysis of the affected nerve and is manifested by complaints of numbness, tingling, and pain; objective evidence of decreased sensation to light touch, pin prick, touch, and monofilament testing, and distal weakness; and functional impairment resulting in difficulty standing and walking, without evidence of a severe or diffuse sensory or functional impairment, foot drop, slight droop of first phalanges of all toes, an inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, or anesthesia covers entire dorsum of foot and toes.  

CONCLUSIONS OF LAW

1.  The schedular criteria for an initial 20 percent rating, but no higher, for right lower extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.25, 4.124a, Diagnostic Code 8521 (2012).

2.  The schedular criteria for an initial 20 percent rating, but no higher, for left lower extremity peripheral neuropathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.25, 4.124a, Diagnostic Code 8521 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in September 2008, prior to the initial unfavorable rating decision in December 2008, of the evidence and information necessary to substantiate a secondary service connection claim and the responsibilities of the Veteran and VA in obtaining such evidence.  The September 2008 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

In this context, the Board notes that the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered, including VA and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.    

Additionally, the Veteran was afforded VA examinations in connection with his claim in September 2008 and October 2010.  There is no allegation or indication that the VA examinations were not adequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected peripheral neuropathy as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  As such, all rating criteria have been addressed, and the medical evidence of record is sufficient for a fair adjudication of the Veteran's claims.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for peripheral neuropathy affecting the left and right lower extremity was established as secondary to service-connected diabetes mellitus, effective August 6, 2008.  The RO assigned separate, initial 10 percent disability ratings for each affected extremity pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8521.  

Under DC 8521, incomplete paralysis of the external popliteal nerve warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate, and a 30 percent rating when severe.  Complete paralysis of the external popliteal nerve warrants an 40 percent rating where the foot drops and there is slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened, anesthesia covers entire dorsum of foot and toes.  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree.  

The pertinent evidence of record includes VA examination reports dated September 2008 and October 2010, as well as VA and private treatment records.  This evidence contains information with respect to the severity of the Veteran's service-connected peripheral neuropathy disabilities, including the functional impairment caused thereby.  In addition, there is no indication or allegation that the VA examinations conducted in this case were inadequate to evaluate the Veteran's peripheral neuropathy disabilities.  Therefore, the aforementioned evidence is considered the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's disabilities.  

The preponderance of the evidence reflects that the Veteran's service-connected peripheral neuropathy disabilities are manifested by subjective complaints of tingling and numbness in the left and right lower extremities.  See VA examinations, private treatment records, and statements from Veteran dated February 2009 and September 2009.  He has also reported having occasional paralgesia at night.  See October 2010 VA examination report.  The Veteran has reported that his symptoms result in limitations in physical activities such as standing or walking for extended period of time.  He has also stated that sometimes he can barely walk because of his numbness and tingling.  See September 2009 statement from Veteran.  

Objective clinical evaluation has consistently revealed sensory impairment of the peripheral nerves in the stocking and glove area of the extremities.  See May 2008 private treatment record from Dr. D.S. and VA examinations dated September 2008 and October 2010.  In May 2008, clinical examination revealed decreased sensation to light touch, pin prick, and vibration testing in the legs and feet.  See May 2008 private treatment record.  However, in September 2008, while sensation by monofilament testing was described as "abnormal," the Veteran's pedal pulses were intact and neurological examination was described as "grossly intact."  See September 2009 VA treatment record.  Likewise, sensory evaluation at the VA examinations have revealed decreased pin prick and touch sensation in the feet.  However, the evidence shows that the Veteran had predominately normal reflexes with bilateral ankle jerks at the September 2008 VA examination, while examination in October 2010 revealed absent ankle reflexes, but normal deep tendon reflexes bilaterally.  See VA examination reports dated September 2008 and October 2010.  

In addition to the foregoing, there is evidence of minor distal weakness in the bilateral legs, with no evidence of tremors, rigidity, or ataxia.  See September 2008 VA examination report.  There is no evidence of muscle atrophy.  See May 2008 private treatment record from Dr. D.S.  The evidence also shows that the Veteran's muscle bulk, tone, and strength are intact and that he is able to walk on his heels, toes, and tandem with slight difficulty, without a cane.  See October 2010 VA examination report.  

Based on the foregoing, the Board finds that the preponderance of the evidence supports a finding that the Veteran's service-connected left and right peripheral neuropathy disabilities more nearly approximate moderate incomplete paralysis of the affected nerves throughout the pendency of the appeal.  

In making this determination, the evidence shows that the Veteran's bilateral lower extremity peripheral neuropathy has been manifested by a sensory impairment as there is evidence of decreased sensation to light touch, pin prick, touch, and monofilament testing in the bilateral lower extremities.  The evidence also shows that the Veteran's neurologic impairment is manifested by a functional impairment in the lower extremities as there is evidence of minor distal weakness in the legs and the Veteran has reported difficulty walking and standing for extended periods of time.  

The Board finds that the evidence described above, which shows that the Veteran's service-connected peripheral neuropathy disabilities are manifested by a sensory and functional impairment in the left and right lower extremities more nearly approximates moderate incomplete paralysis of the affected nerve as contemplated by DC 8521, which warrant separate, initial 20 percent ratings throughout the appeal period.  

However, the Board finds that ratings in excess of 20 percent are not warranted at any point during the appeal period.  Indeed, while the evidence shows that the Veteran's bilateral lower extremity disabilities are manifested by a widespread sensory impairment, the evidence does not show that the Veteran's disabilities result in a severe or widespread functional impairment.  In this regard, while there are subjective reports of difficulty standing and walking and objective evidence of distal weakness, the objective evidence reveals that the Veteran's muscle bulk, tone, and strength are intact and that he is able to walk on his heels, toes, and tandem with without a cane, albeit with slight difficulty.  

In addition to the foregoing, the evidence does not show that the Veteran's neurologic impairment is manifested by muscle atrophy or any of the other symptomatology that more nearly approximates or is contemplated by the rating criteria for a severe or complete neurological disability under DC 8521.  Indeed, as noted, there is no evidence of foot drop, slight droop of first phalanges of all toes, an inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, or anesthesia covers entire dorsum of foot and toes.  

In reaching this determination, the Board has also considered the Veteran's statements with regard to the severity of his lower extremity disabilities and any associated symptoms.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing numbness, tingling, and pain, and having difficulty walking or standing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been considered by the Board in evaluating his assigned ratings.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person, which includes whether the Veteran's symptoms result in functional impairment.  Therefore, the objective medical findings provided by the Veteran's VA examination reports, and VA and private treatment records have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

In sum, the Board finds that the evidence does not show a severe or diffuse sensory or functional impairment.  As such, the Board finds that the Veteran's neurologic impairment is no more than moderate and does not more nearly approximate a moderately severe or severe impairment as contemplated by DC 8521.  

Therefore, based on the foregoing, the Board finds that the Veteran's left and right lower extremity peripheral neuropathy disability is manifested by a moderate sensory impairment of the peripheral nerve throughout the pendency of this appeal and, thus, warrant separate, initial 20 percent ratings under DC 8521 throughout the appeal.  However, the preponderance of the evidence is against the grant of a disability rating higher than 20 percent at any time during the appeal period.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected lower extremity disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  See Fenderson, supra.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this appeal, the manifestations of the Veteran's bilateral lower extremity peripheral neuropathy disabilities are fully contemplated by the schedular rating criteria, as the Veteran's lower extremity sensory and functional impairment are contemplated by the disability ratings assigned herein.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his bilateral lower extremity radiculopathy disabilities, and the rating schedule is adequate to evaluate the disability picture associated with each disability.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

As indicated in the Introduction, in Rice, supra, the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. However, as the Veteran's TDIU claim is being remanded for additional development, no further discussion of such is necessary at this time. 

Therefore, based on the foregoing, the Board finds that the Veteran's service-connected peripheral neuropathy of the right and left lower extremities warrant 20 percent ratings, but no higher.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial 20 percent rating for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations governing monetary awards.

An initial 20 percent rating for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing monetary awards.


REMAND

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As discussed in the Introduction, the issue of entitlement to a TDIU has been raised by the Veteran.  In this regard, the Veteran's service-connected disabilities include peripheral neuropathy affecting the bilateral lower extremities, each rated as 20 percent disabling, diabetes mellitus, rated 20 percent disabling, and tinnitus, rated 10 percent disabling.  

In this case, the evidence reflects that the Veteran retired as a corrections officer in 1999 but has held jobs as a plumber and selling aluminum pipe during the appeal period.  See VA treatment records dated December 2008 and October 2009.  However, the Veteran has reported that, because of his peripheral neuropathy, he cannot hold a job and there are times when he can barely feel his feet or walk due to his numbness and pain.  He has also stated that he cannot stand for more than an hour without experiencing severe pain bilaterally.  See statements from the Veteran dated May and September 2009.  

Therefore, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and the AOJ should obtain an opinion regarding whether such disabilities, either singularly or jointly, render the Veteran unemployable.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. After completing the aforementioned development, the claims file should be forwarded to an appropriate medical professional to offer an opinion as to whether the Veteran's service-connected disabilities render him unemployable.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.  

Following a review of the record, the examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In this regard, the Veteran is service-connected for peripheral neuropathy of the bilateral lower extremities, diabetes mellitus, and tinnitus.   

All opinions offered should be accompanied by a rationale.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A.  JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


